Citation Nr: 1121699	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  06-26 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a lumbar spine condition, claimed as spina bifida/Chiari malformation. 

2.  Entitlement to service connection for a bowel condition. 

3.  Entitlement to service connection for a bladder condition. 

4.  Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran testified before a hearing officer at the RO in April 2006.  A transcript of this hearing is of record.

In September 2009, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran did not experience a superimposed disease or injury during active service that resulted in an additional disability or aggravation of his congenital spina bifida and associated bowel and bladder conditions.  

2.  The Veteran did not experience a superimposed disease or injury during active service that resulted in an additional disability or aggravation of his congenital Arnold-Chiari II malformation and associated headaches.  





CONCLUSIONS OF LAW

1.  Spina bifida and Arnold-Chiari II malformation are congenital defects and were not aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9 (2010).

2.  The Veteran's bowel condition is associated with congenital spina bifida and an Arnold-Chiari II malformation and was not aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9.

3.  The Veteran's bladder condition is associated with congenital spina bifida and an Arnold-Chiari II malformation and was not aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9.

4.  The Veteran's headaches are associated with an Arnold-Chiari II malformation and were not aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Lumbar Spine, Bowel, and Bladder Conditions

The Veteran contends that service connection is warranted for disabilities of the lumbar spine, bowel, and bladder as they are due to congenital spina bifida and an Arnold-Chiari II malformation and were aggravated during active duty service.  He testified in April 2006 that he has had spina bifida and an Arnold-Chiari malformation since birth, but had very few symptoms until his enlistment in military service.  During active duty, he began to experience severe low back pain and bowel and bladder problems due to the rigors of basic training, marching, and other physical activities such as carrying heavy sandbags.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran's spina bifida (of a possible meningocele type) was noted on the September 1965 examination for enlistment.  The enlistment examiner also noted that the Veteran underwent an excision of a cyst of the lower back during infancy and x-rays confirmed the current presence of spina bifida.  The Veteran reported a history of frequent indigestion and stomach trouble on the September 1965 report of medical history.  There is no record of complaints or treatment related to the low back or bowel during service, but the Veteran was treated for a single occurrence of urethritis in January 1966.  In support of his claim, the Veteran submitted a December 2010 statement from a fellow soldier who remembered the Veteran injured himself while avoiding enemy fire, but the Veteran's spine and genitourinary system were normal at the October 1967 examination for separation. The Veteran also denied experiencing frequent urination, indigestion, or stomach trouble on the accompanying report of medical history.  

Post-service treatment records establish current diagnoses of spina bifida, a neurogenic bladder, and complaints of constipation.  The Veteran's private physicians have consistently attributed the Veteran's bladder and bowel difficulties to his spina bifida, and the Veteran testified in April 2006 that his spina bifida and Arnold-Chiari malformation were present since his birth.  Congenital or developmental defects as such spina bifida are not diseases or injuries within the meaning of the applicable legislation and are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited therein.  See also VAOPGCPREC 82-90.  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  Thus, to establish service connection for spina bifida, an Arnold-Chiari malformation, and associated bowel and bladder conditions, the record must establish that the Veteran incurred additional disability due to aggravation of these conditions during active duty service. 

The medical evidence of record does not establish that the Veteran's spina bifida and Arnold-Chiari malformation were aggravated during active duty service.  The Veteran's spine and genitourinary conditions were normal at separation, and he did not complain of any back, bowel, or bladder problems at that time.  There is no evidence of treatment for these conditions until July 1978, more than 10 years after the Veteran's separation from service, when the Veteran was diagnosed with a hypotonic bladder by a private physician.  In September 1988, the Veteran was treated by a private urologist who found that positional changes aggravated the Veteran's meningomyelocele.  The Veteran stopped sitting on the floor and experienced drastic improvement of his urinary symptomatology, but no mention was made of the Veteran's military service at that time.  In fact, none of the doctors who treated the Veteran before the filing of his claim for compensation noted any aggravation of his disability due to service.  

The only medical evidence in support of the claims comes from a May 2006 private examination report containing a medical opinion that the Veteran's low back pain, neurogenic bladder, and bowel dysfunction were aggravated during his military service in Vietnam.  The physician noted that the Veteran had a clear progression of medical involvement subsequent to service, and the rigors of military service aggravated the Veteran's underlying spina bifida.  The Board notes that this opinion was based solely on the Veteran's subjective history of a progressive deterioration in his medical condition since service-a history not supported by the medical evidence of record.  There is no indication that the Veteran's service records or other medical records were reviewed prior to the issuance of the medical opinion.  The failure to consider such evidence is significant in light of the negative findings at the time of the Veteran's separation from active duty and the lack of evidence of treatment for more than 10 years after the Veteran's discharge.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 229 (1993).  Therefore, the May 2006 private medical opinion was not based on an accurate portrayal of the Veteran's history and is not entitled to much, if any, probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

In contrast, weighing against the claim is the opinion of a June 2010 VA examiner who found that the Veteran's spinal cord, bladder, and bowel conditions did not undergo an increase in disability during active service beyond the normal progression of the disease.  The VA examiner found that the Veteran's service records did not document chronic complaints of low back pain or bowel or bladder problems, and also noted that the Veteran's recent decline was due to nonservice-related trauma to the spine that occurred in October 2008.  The opinion was rendered with consideration of all evidence of record, to include available service treatment records and the May 2006 private examination report, and included a complete rationale for the opinion stated, relying on and citing to the records reviewed.  The June 2010 VA medical opinion is therefore afforded significant probative weight.  See Id. 

The Board has also considered the statements and testimony of the Veteran that his disabilities increased in severity following active duty.  The Veteran is competent to describe the features, symptoms, and onset of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must also determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

After review of the record, the Board has determined that the Veteran's history of worsening symptoms of spina bifida and its associated bowel and bladder conditions during service is not credible.  At the time of his separation from active duty, the Veteran explicitly denied experiencing frequent urination, frequent indigestion, or stomach trouble on the October 1967 report of medical history.  In addition, he never reported a history of in-service aggravation of his disabilities until his claim for compensation was received in December 2004.  The Veteran also testified in April 2006 that he had no bowel or bladder problems prior to service, but during a September 1998 consultation with a private urologist he reported a history of urinary and bowel problems as a child.  

The Board finds that the Veteran's statements and history provided in connection with contemporaneous medical treatment, such as during service, are more credible than statements made for compensation purposes more than 30 years after his separation from active duty.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).  The Veteran's reported history is therefore not credible and does not support his claim.

The Board finds that the balance of the evidence of record weighs against the Veteran's claims for service connection.  The highly probative opinion of the June 2010 VA examiner, the other post-service treatment records, and the service records establish that the Veteran's claimed disabilities were not aggravated during active duty and did not result in any additional disability of his congenital condition.  Accordingly, the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b) (West 2002).


Service Connection for Headaches

The Veteran contends that service connection is warranted for headaches as they are a result of his congenital Arnold-Chiari malformation and were aggravated by active duty service.  

Initially, the Board notes that the record contains some evidence that the Veteran's headaches are not due to his congenital spinal condition.  In April and May 2001, the Veteran's private neurologist determined that the Veteran's headaches were not due to his Arnold-Chiari malformation, but were instead rebound headaches associated with the chronic overuse of over-the-counter pain medications.  In August 2004, the same physician found that the headaches were multifactorial in origin and noted musculoskeletal rebound headaches and sleep deprivation as possible etiologies.  The Veteran's physical therapist in March 2002 also identified several causes for the Veteran's headaches including his habit of clenching and grinding his teeth, sleeping in a prone position, the Veteran's poor sitting posture, and his chronic cervical muscle shortening.  A private physician who examined the Veteran in May 2006 determined that the Veteran's headaches were due to his congenital conditions and a similar conclusion was made by the June 2010 VA examiner.  Although the record contains some evidence of possible etiologies other than the Arnold-Chiari malformation to account for the Veteran's headaches, the Board finds that the weight of the evidence, including the opinions of the May 2006 and June 2010 VA examiner, establish the headaches are associated with the Veteran's congenital condition.  

As noted above, service connection for congenital conditions such as an Arnold-Chiari malformation and its associated headaches is only possible if there is evidence of additional disability due to aggravation during service.  See VAOPGCPREC 82-90; Monroe at 514- 15 (1993); Carpenter at 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  After review of the record, the Board finds that the evidence does not establish the Veteran's headaches were aggravated during active duty service.  

The Veteran reported a history of frequent headaches at the time of his enlistment examination in September 1965.  Service treatment records document complaints of headaches in July 1966 dating from when the Veteran was hit on the head by a guard a month earlier.  A skull x-ray was negative, and a neurologic and fundoscopic examination were normal.  The Veteran was diagnosed with tension headaches.  The examination for separation in October 1967 showed a normal head and neurologic system and the Veteran denied experiencing frequent or severe headaches on the accompanying report of medical history.  The absence of findings or complaints related to headaches on the separation examination weighs against the Veteran's contention that his disability was aggravated during active service. 

The post-service medical evidence also does not support a finding of aggravation of the Veteran's headaches during active duty.  There is no evidence of complaints or treatment for headaches in the post-service medical record until February 1993, more than 25 years after discharge, when the Veteran reported experiencing headaches to his private doctor.  Additionally, the June 2010 VA examiner determined that the Veteran's headaches were not aggravated during service.  The examiner further found that the service records did not document the presence of chronic headaches during service.  This opinion was rendered following an examination of the Veteran and a full review of the evidence of record, including service treatment records.  It is therefore entitled to significant probative weight.  Nieves- Rodriguez, at 304.  

The Veteran submitted a May 2006 private examination report in support of his claim, but the provided medical opinion does not address whether the Veteran's headaches were aggravated during service.  The private doctor found that the Veteran's headaches were due to his congenital spine conditions, but the offered medical opinion was limited to consideration of the Veteran's neurogenic bladder, bowel dysfunction, and low back pain.  With respect to the headaches, the private doctor only noted the Veteran's opinion that the rigors of military service had led to a progressive deterioration of his neurological condition.  The Board finds that this bare transcription of the Veteran's lay history, unenhanced by additional comment, is not competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board also finds that the Veteran's statements regarding the worsening of his headaches during service and a continuity of symptoms since that time are not credible.  The Veteran's reported history regarding the onset of his headaches has been inconsistent throughout the claims period.  For example, in his April 2006 testimony and in statements to VA, he has reported the onset of headaches during service, however, while discussing his history of headaches with his private physicians he reported a history of headaches throughout his entire life.  In addition, at the time of his separation from service, the Veteran specifically denied any problems with headaches.  He also never reported a link between service and his headaches until his claim for compensation was received in December 2004.  The Board finds that the Veteran's statements provided in the context of contemporaneous medical treatment are more credible than the history provided for compensation purposes more than 30 years after his separation from active duty.  See Buchanan, 451 F.3d at 1336.

The Board therefore finds that the evidence of record does not establish that the Veteran's headaches, associated with his congenital Arnold-Chiari malformation, were aggravated during active duty service and did not result in any additional disability due to a superimposed disease or injury.  Accordingly, the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in March 2005 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, specifically notice of the Dingess elements, was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in the November 2010 SSOC. Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and private medical records.  In December 2004 and April 2005 statements, the Veteran noted that some of his private treatment records were not available for procurement due to his inability to remember the names of the physicians, the length of time since the treatment, and the relocation of the doctors and their practices.  Thus, VA has made reasonable efforts to obtain all available private records identified by the Veteran.  See 38 C.F.R. § 3.159(c)(1).  In addition, in April 2005, the Veteran indicated that he had undergone treatment at the West Haven VA Medical Center (VAMC).  The Board notes that the Veteran has been diligent in informing VA of his private physicians and providing medical releases to allow for the procurement of their records, but has never stated that he received VA treatment for the disabilities on appeal.  In a November 2009 letter, the Veteran was asked to identify any additional health care providers who had treated the disabilities on appeal, but he did respond that he undergone VA treatment.  The procurement of potentially pertinent VA medical records referenced by the veteran is required.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this case, the record does not establish that the Veteran's VA records would be pertinent to his claim, and the Board therefore finds that a remand for their procurement is not required.  

The Board also finds that VA has complied with the September 2009 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board's remand ordered that the Veteran should be contacted and asked to provide medical releases for all health care providers who had treated the disabilities on appeal.  The remand also ordered that the Veteran should be provided a VA examination and medical opinion in response to his claims.  The Veteran was sent a November 2009 letter asking for medical releases for all his medical providers, but no response to this request was received.  A VA examination was also provided in June 2010 that included a medical opinion addressing whether the Veteran's claimed disabilities were aggravated during active duty service.  The Board therefore finds that VA has substantially complied with the September 2009 remand orders.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a lumbar spine condition, claimed as spina bifida/Chiari malformation, is denied. 

Entitlement to service connection for a bowel condition is denied. 

Entitlement to service connection for a bladder condition is denied. 

Entitlement to service connection for headaches is denied. 




_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


